NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 SHERYL TAYLOR,
                    Petitioner,

                           v.

     MERIT SYSTEMS PROTECTION BOARD,
                  Respondent.
             ______________________

                      2013-3113
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. AT0752120258-I-1.
                ______________________

              Decided: November 7, 2013
               ______________________

   SHERYL TAYLOR, Memphis, Tennessee, pro se.

    SARA B. REARDEN, Attorney, Merit Systems Protection
Board, of Washington, DC, for respondent. With her on
the brief was BRYAN G. POLISUK, General Counsel.
                  ______________________

     Before LOURIE, DYK, and WALLACH, Circuit Judges.
2                                              TAYLOR   v. MSPB



PER CURIAM.
    Sheryl Taylor (“Taylor”) appeals from the final order
of the Merit Systems Protection Board (the “Board”)
dismissing her appeal from an agency’s final decision on
an Equal Employment Opportunity (“EEO”) complaint as
untimely filed without a showing of good cause for the
delay. See Taylor v. Dep’t of Treasury, No. AT-0752-12-
0258-I-1 (M.S.P.B. Apr. 26, 2012) (“Initial Decision”);
(M.S.P.B. Mar. 26, 2013) (“Final Order”). Because the
appeal presents issues beyond our jurisdiction, we dis-
miss.
                        BACKGROUND
    Taylor was employed as a Computer Assistant at the
Internal Revenue Service in Memphis, Tennessee (the
“Agency”). Taylor was removed from federal service on
April 22, 2011 for: (i) failure to follow managerial instruc-
tions, (ii) absence without leave, and (iii) failure to abide
by established leave procedures. Resp’t’s App. 82–90.
    Following her removal, Taylor filed a formal EEO
complaint at the Agency claiming that she was subjected
to harassment that created a hostile work environment on
the basis of race, age, sex, disability, and reprisal for prior
EEO activities as a complainant. Id. On December 12,
2011, the Agency issued a Final Agency Decision (“FAD”)
on Taylor’s EEO complaint, finding that there was no
discrimination relating to her removal. Id.; Initial Deci-
sion at 2. The certificate of service attached to the FAD
reflects that it was addressed and sent to Taylor via First
Class and Certified Mail on December 12, 2011, but the
envelope containing the copy of the FAD that was sent to
Taylor via Certified Mail was returned to the Agency on
or about January 26, 2012 marked “unclaimed.” Initial
Decision at 2; Resp’t’s App. 93. The copy of the FAD that
was sent to Taylor via regular mail was not returned to
the Agency.
TAYLOR   v. MSPB                                            3



     On January 25, 2012, Taylor appealed to the Board
claiming, inter alia, that her case “involv[ed] a mixed case
complaint and a mixed case appeal . . . consist[ing] of
actions involving . . . deprivation of civil rights, interfer-
ence with civil rights and protected activity covered under
the EEO[].” Resp’t’s App. 72. By order dated March 23,
2012, both Taylor and the Agency were advised that the
appeal may have been untimely filed and that Taylor had
the burden of proving either that her appeal was timely
filed or that good cause existed for the filing delay. See
Initial Decision at 2. Taylor did not respond regarding
the timeliness issue.
     On April 26, 2012, the administrative judge (the “AJ”)
issued an initial decision dismissing Taylor’s appeal as
untimely filed. Id. at 2–3. The AJ stated that Taylor had
30 days from receipt of the FAD to file an appeal, but that
her appeal was not filed until 9 days after the filing
deadline and Taylor failed to show good cause for a waiv-
er. Id. Taylor then petitioned the full Board to review the
AJ’s initial decision, arguing for the first time that she did
not receive the FAD until March 2, 2012. Final Order at
4–6. On March 26, 2012, the Board denied the petition
for review and affirmed the AJ’s initial decision. Id.
    Taylor appealed to this court seeking to invoke our ju-
risdiction under 28 U.S.C. § 1295(a)(9), which only pro-
vides us with jurisdiction over appeals from a final order
or final decision of the Board pursuant to 5 U.S.C.
§§ 7703(b)(1) and 7703(d).
                        DISCUSSION
    The first issue we must address is whether this court
has jurisdiction to review the Board’s ruling under the
Civil Service Reform Act of 1978, 5 U.S.C. § 1101 et seq.
Resolving that question requires a brief discussion of the
options open to a federal employee complaining of dis-
crimination in the workplace. See generally Conforto v.
4                                            TAYLOR   v. MSPB



Merit Sys. Prot. Bd., 713 F.3d 1111, 1115–16 (Fed. Cir.
2013).
    First, the employee may file an EEO complaint at the
employing agency; if the employee does so, the agency is
obligated to investigate and take final action on the
complaint. 29 C.F.R. §§ 1614.101–110. If dissatisfied
with the agency’s resolution of the complaint, the employ-
ee may bring an action in a United States district court.
Id. § 1614.407. In the case of discrimination based on
race or sex, that action would be brought under Title VII
of the Civil Rights Act of 1964, 42 U.S.C. § 2000e–16(c).
In the case of age discrimination, that action would be
brought under the Age Discrimination in Employment
Act, 29 U.S.C. § 626(c). Alternatively, the employee may
appeal the agency’s decision to the Equal Employment
Opportunity Commission (“EEOC”), and then to a district
court. 29 C.F.R. §§ 1614.401–405. In certain cases, the
employee has a third option—to file an appeal from the
employing agency’s final action to the Merit Systems
Protection Board. Id. § 1614.302.
     An appeal to the Board is available only in cases in
which the adverse action in question falls within the
Board’s jurisdiction, such as in the case of removal or
suspension for more than 14 days. 5 U.S.C. § 7512; see
id. §§ 7513(a), (d), 7701(a). If the Board has jurisdiction
to review an agency action against an employee, Congress
has also authorized it to adjudicate the employee’s claims
of discrimination that would otherwise fall outside the
Board’s jurisdiction.      Id. § 7702(a)(1); 29 C.F.R.
§ 1614.302; Garcia v. Dep’t of Homeland Sec., 437 F.3d
1322, 1335 (Fed. Cir. 2006). Such a case is referred to as
a “mixed case appeal.” 29 C.F.R. § 1614.302(a)(2).
    If an employee loses her mixed case appeal on the
merits of her discrimination claim, she may obtain further
review of the adverse decision, either by a district court or
by the EEOC and then (if necessary) a district court, but
TAYLOR   v. MSPB                                           5



not by this court. 5 U.S.C. §§ 7702(a)(3), 7703(b)(2); see 29
C.F.R. § 1614.303–310; Conforto, 713 F.3d at 1116; Wil-
liams v. Dep’t of Army, 715 F.2d 1485, 1491 (Fed. Cir.
1983) (en banc).
    The Supreme Court recently held that the district
court’s jurisdiction also extends to review of a mixed case
appeal that the Board dismissed on procedural grounds,
such as untimeliness. Kloeckner v. Solis, 568 U.S. __, 133
S. Ct. 596, 607 (2012); Conforto, 713 F.3d at 1116. As a
result, the district court, not this court, is vested with
jurisdiction over any mixed case appeal that the Board
resolves either on the merits or on procedural grounds.
Id. That, in effect, means that any case in which the
Board exercises its jurisdiction to decide a discrimination
claim, and in which the employee seeks review of that
decision, is not appealable to this court. Id.; see also
Garcia, 437 F.3d at 1348 n.6 (Pursuant to 5 U.S.C. § 7702,
“this court can review the merits of a mixed case only if
the petitioner waives his discrimination claims.”). That is
the case before us, as Taylor has not waived her discrimi-
nation claims.
    In addition to her arguments in the instant appeal re-
garding the Board’s decision with respect to timeliness,
Taylor filed “a petition of review of the EEO[] decision
before the Federal Circuit,” which we interpreted as a
motion to include review of the underlying EEO decision.
That is a matter clearly beyond our jurisdiction, as is the
Board’s dismissal of Taylor’s appeal on the procedural
ground of untimeliness. Conforto, 713 F.3d at 1116.
    Moreover, a party in a proceeding before the Board
must raise an issue before the AJ if that issue is to be
preserved for appellate review. Accordingly, if, as here, a
party fails to raise an issue in the administrative proceed-
ing or raises the issue for the first time in a petition for
review by the full Board, we will not consider the issue.
Bosley v. Merit Sys. Prot. Bd., 162 F.3d 665, 668 (Fed. Cir.
6                                           TAYLOR   v. MSPB



1998). In this case, even if Taylor did not receive the FAD
until March 2, 2012, as she claims, she never brought that
information to the attention of the AJ. The initial deci-
sion dismissing Taylor’s appeal as untimely filed was not
issued until April 26, 2012. Despite the fact that Taylor’s
claim that she received the FAD on March 2, 2012 is not
consistent with her having the necessary knowledge to file
an appeal at the Board on January 25, 2012, the issue
was not properly preserved for appellate review.
    For the foregoing reasons, the appeal is dismissed.
                      DISMISSED
                          COSTS
    No costs.